Case 15-14628        Doc 87     Filed 02/21/19     Entered 02/21/19 08:32:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-14628
         Gary Booker
         Carmella Booker
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/24/2015.

         2) The plan was confirmed on 09/11/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/17/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/31/2016, 01/17/2017, 09/29/2017, 10/25/2018, 10/25/2018.

         5) The case was dismissed on 12/21/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $50,410.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-14628       Doc 87     Filed 02/21/19        Entered 02/21/19 08:32:54                 Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                $61,471.00
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                     $61,471.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $3,112.43
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $6,112.43

 Attorney fees paid and disclosed by debtor:                  $1,000.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC               Unsecured      1,000.00         567.88           567.88           0.00       0.00
 CACH LLC                          Unsecured            NA     19,390.09        19,390.09            0.00       0.00
 CARRINGTON MORTGAGE SERVICES      Secured       77,897.46     50,146.43        50,146.43      50,146.43        0.00
 CARRINGTON MORTGAGE SERVICES      Secured             0.00          0.00             0.00           0.00       0.00
 ILLINOIS LENDING CORP             Unsecured         700.00      1,421.65         1,421.65           0.00       0.00
 ISLAND SEAS                       Unsecured           0.00           NA               NA            0.00       0.00
 JD RECEIVABLES LLC                Unsecured            NA         400.00           400.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS         Secured        5,019.13       5,019.13         5,019.13      5,019.13     193.01
 PAYDAY LOAN STORE                 Unsecured      4,000.00       3,575.04         3,575.04           0.00       0.00
 REAL TIME RESOLUTIONS             Unsecured     15,036.00     16,995.09        16,995.09            0.00       0.00
 STELLAR RECOVERY INC/COMCAST      Unsecured         756.00           NA               NA            0.00       0.00
 MCSI INC/VILLAGE OF LAKEMOORE     Unsecured         200.00           NA               NA            0.00       0.00
 MCSI INC/VILLAGE OF ROUND LAKE    Unsecured         150.00           NA               NA            0.00       0.00
 MCSI INC/VILLAGE OF VERNON HILL   Unsecured         100.00           NA               NA            0.00       0.00
 NCO FINANCIAL SYSTEMS/ILLINOIS    Unsecured     10,179.00            NA               NA            0.00       0.00
 NTL CRDT SYS/PREMIER INSURANCE    Unsecured      3,072.00            NA               NA            0.00       0.00
 ARNOLDHARRIS/ILLINOIS TOLLWAY     Unsecured     10,791.00            NA               NA            0.00       0.00
 CASHCALL INC                      Unsecured      2,584.00            NA               NA            0.00       0.00
 CHASE                             Unsecured      1,750.00            NA               NA            0.00       0.00
 CHECK N GO                        Unsecured         918.20           NA               NA            0.00       0.00
 CITY COUNTY CREDIT UNION          Unsecured      7,132.00            NA               NA            0.00       0.00
 GREEN TREE SERVICING              Unsecured      7,396.00            NA               NA            0.00       0.00
 AT&T UVERSE/IC SYSTEM             Unsecured         676.00           NA               NA            0.00       0.00
 WAUKEGAN LOAN MANAGEMENT          Unsecured      1,000.00       1,351.80         1,351.80           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-14628        Doc 87      Filed 02/21/19     Entered 02/21/19 08:32:54              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                $50,146.43         $50,146.43              $0.00
       Debt Secured by Vehicle                            $5,019.13          $5,019.13            $193.01
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $55,165.56         $55,165.56            $193.01

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $43,701.55                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $6,112.43
         Disbursements to Creditors                            $55,358.57

 TOTAL DISBURSEMENTS :                                                                      $61,471.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
